Citation Nr: 0503159	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  03-21 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an overpayment of Chapter 30 education benefits, in 
the calculated amount of $8,004.88, was properly created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, finding that the veteran had not completed 
an On the Job Training Program and, as a consequence, an 
overpayment of Chapter 30 education benefits in the amount of 
$8,004.88 had been created.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record indicates that the veteran was approved for an On 
the Job Training Program at the Perry Country Club under 
Chapter 30 of the United States Code.  See 38 C.F.R. 
§ 21.7130.  Upon VA's routine verification of employment, 
Perry Country Club advised that the veteran was not employed 
at their facility.  As such, VA determined that the veteran 
was no longer participating in the approved program and 
advised him in October 2002 that an overpayment in the amount 
of $8,004.88 was created by his not completing the approved 
program.

In August 2003, the veteran submitted his substantive appeal 
and indicated that the individual who could provide 
verification of his employment at the Perry Country Club had 
been fired.  He indicated that the individual could be 
contacted at The Field Golf Club and provided an address and 
phone number. 

At the time of the veteran's personal hearing, held before 
the undersigned in July 2004, he submitted additional 
documentation regarding work at Pine Oaks Country Club 
following his departure from the Perry Country Club in April 
2001.  These records, however, only indicate that an 
employment contract was entered into in April 2001.  There is 
no accounting or payroll data to show that the veteran has 
been receiving compensation and/or that he completed an 
approved On the Job Training Program.

The record does not indicate that an attempt has been made to 
contact the Pine Oaks Country Club or the individual 
identified in the substantive appeal in an attempt to obtain 
verification that the veteran received compensation and 
completed the required on-the-job training.  As such, a 
determination as to whether an overpayment was properly 
created cannot be made at this time.

Therefore, the appeal is REMANDED for the following action:

1.  The RO should contact the individual 
identified in the veteran's substantive 
appeal and request copies of records 
relating to the veteran's on-the-job 
training at Perry Country Club, including 
accounting or payroll data indicating 
that the veteran received compensation 
and completed the on-the-job training.

2.  The RO should contact the Pine Oaks 
Golf Course and request copies of records 
relating to the veteran's on-the-job 
training, including accounting or payroll 
data indicating that the veteran received 
compensation and completed the on-the-job 
training.

3.  Then, the RO should readjudicate the 
issue of whether an overpayment was 
properly created.  If the determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




